El Juez Asociado Señor Oórdova Dávila,
emitió la opinión del tribunal.
 Es éste un caso de información de dominio que fue declarado con lugar por la Corte de Distrito de Mayagüez. El opositor, no conforme con esta decisión, interpuso el presente recurso de apelación. Se solicita su desestimación, entre otras razones, por motivos de frivolidad. El opositor no compareció a la vista del juicio en la corte inferior, ni aportó evidencia alguna para sostener su oposición. La vista de esta causa fue señalada para el día primero de mayo *601de 1935. El abogado del opositor solicitó su suspensión ba-sándose en el hecho de no haber tenido tiempo para hacer nn estudio de la cansa, de la cual se había hecho cargo re-cientemente. La corte transfirió la vista para el día 6 del mismo mes. El día 2 el opositor, Venancio Flores Irizarry, presentó una moción a la corte que dice así:-
‘'“Señalada la vista en este caso para el día 2 de mayo de 1935 .•a las 9 :00 A. M. concedió su representación el Ledo. Enrique Báez ■García quien procedió a preparar la prueba y dirigió varias cartas a determinadas personas para comparecer a la vista el día 2 de mayo .de 1935.
“Que en la tarde de ayer 1 de mayo fué informado por su abo-gado Ledo. Enrique Báez García de lo siguiente:
“Que encontrándose el Ledo. Enrique Báez García en la Corte de Distrito fué llamado el caso para la vista, que él manifestó que tenía información que el caso estaba señalado para el día 2 y para ese día estaba preparado.
“Que la IIon. Corte resolvió señalar el caso para el próximo lunes '8 de mayo de 1935 a las 9 :00 A. M. debiendo el opositor hacer efec-tivo el pago de $25 de costas para poder efectuarse la vista del caso.
“Que el Ledo. Enrique Báez García me ha comunicado que des-pués de este incidente él no continuará con la representación del -caso.
“Que este opositor de buena'fe ha procedido y está procediendo ■en su oposición y bajo esa misma buena fe comunicó a su abogado la .fecha del señalamiento.
“Por todas estas razones, el opositor solicita de esta Hon. -Corte se sirva eximirle de los $25 fijados por-'la Corte y posponer la vista ■de este caso para el día 6 del cte. mayo que está fijada, para otra fecha posterior después del 20 dei cursante mesi a fin de que el opo-sitor tenga tiempo suficiente para contratar los servicios de un abo-gado 'ele San Juan y que éste tenga tiempo ele estudiar el caso y pre-pararse para el juicio.”
Resolviendo esta moción, que no aparece jurada, la corte .se negó a acceder a la nueva solicitud de suspensión por no :surgir de la demanda de oposición alegación alguna de la cual se infiera que el opositor tuviese mejor derecho a la [propiedad objeto de la información de dominio o que exis-*602tiese alguna razón meritoria para oponerse a dicha informa-ción.
Como hemos visto, el demandado no compareció el. día de la vista para sostener su oposición. Alega el apelante que-tenía información de que el caso había sido señalado para el día 2 de mayo y que estaba preparado para ese día. La causa fué señalada en el calendario ordinario de la corte inferior, y el apelante fué debidamente notificado de que la vista debía celebrarse el día Io. de mayo. La corte inferior,, no obstante, transfirió la vista de la causa para una fecha posterior, dándole cinco días al apelante para prepararse. El abogado Enrique Báez García no hizo saber a la corte que hubiese renunciado la representación del apelante. La única prueba que obra en autos consiste en la moción pre-sentada por el opositor, donde afirma que recibió esa infor-mación, sin respaldarla con su juramento. La última moción de suspensión fué denegada el día 6 de mayo. El apelante sabía que esta moción podía ser denegada y desde el día 2 de mayo en que, según alega, su abogado se negó a seguir-representándolo, hasta el día 6 del mismo mes, transcurrie-ron cuatro días, tiempo bastante para contratar los servicios-de otro abogado sin aguardar a que la corte resolviera su moción. No se explican las razones que tuvo el opositor para anunciar que buscaría un abogado en San Juan, pres-cindiendo de los abogados residentes en Mayagüez. La ac-titud del demandado tiende a demostrar que la parte ape-lada tiene razón cuando afirma que estas mociones se pre-sentaron con el solo objeto de entorpecer y demorar la reso-lución de la información de dominio.
La corte, en el ejercicio de sus facultades discrecionales,, denegó la suspensión solicitada, y, siendo ésta una cuestión que descansa en la sana discreción del tribunal, esta corte no se siente autorizada para intervenir, porque no se nos ha convencido de que en el presente caso se haya abusado de ésa discreción. Puig v. Soto, 18 D.P.R. 132, Martínez v. Méndez, 33 D.P.R. 13.
*603Aparte de las razones expuestas por el tribunal a quo, para denegar la suspensión, entendemos que el recurso interpuesto es completamente frívolo porque la prueba aportada por el promovente es bastante para justificar la información de dominio decretada a su favor, y el apelante- no compareció a juicio ni aportó prueba alguna para sostener su oposición.

Debe desestimarse la apelación.

El Juez Presidente Señor del Toro no intervino.